In re Mitchell, Alice Faye P.T.; — Plaintiffs); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CA87-1237, 539 So.2d 839; Parish of Natchitoches 10th Ju*832dicial District Court Div. B Number 53,-685.
Writ granted. The 1984 divorce judgment awarding alimony to relator was not appealed and is a final, definitive judgment. Respondent is precluded from collaterally attacking that judgment on the ground that relator was never adjudged free from fault, for the award of alimony in the judgment represents a finding that relator was free from fault, and respondent did not appeal that judgment. Bernhardt v. Bernhardt, 283 So.2d 226 (La.1973). See also Boswell v. Boswell, 501 So.2d 972 (La.App. 2nd Cir.1987); Shows v. Shows, 345 So.2d 975 (La. App. 2nd Cir.1977), writs refused, 347 So.2d 248 (1977); King v. King 253 So.2d 660 (La.App. 1st Cir.1971), writ refused, 260 La. 128, 255 So.2d 353 (1971); Laiche v. Laiche, 231 So.2d 647 (La.App. 1st Cir.1969). Therefore, the judgment of the court of appeal is reversed and the judgment of the trial court is reinstated.